 WELLMAN INDUSTRIES, INC.325Wellman Industries, Inc. and Amalgamated Clothing& Textile Workers Union, AFL-CIO-CLC,Successor to Textile Workers Union of Amer-ica, AFL-CIO. Cases 11-CA-6549 and 11-CA-6704March 12, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn September 26, 1977, Administrative LawJudge Thomas E. Bracken issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel and the Charging Party filedbriefs in reply. Additionally, the Charging Partyfiled limited exceptions to the Administrative LawJudge's recommended Order, in response to whichRespondent filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.We agree fully with the Administrative LawJudge, for the reasons set forth in his Decision, thatRespondent has violated Section 8(a)(5) and () ofthe Act by its conduct detailed in the attached De-cision. In the circumstances of the case, however,we find merit in the Charging Party's limited ex-ception to the Administrative Law Judge's refusalto include in his recommended Order provision forthe reimbursement by Respondent of the reason-able litigation and negotiation expenses undertakenby the Charging Party as a result of RespondentWellman's refusal to engage in meaningful, good-faith, collective bargaining with this ChargingParty.Because the remedy we fashion is an uncommonone,' a review of Board policy with respect toI Though not without precedent See Tjiid'e Products. Inc., 194 NLRB1234 (1972) (herein Tiidec 1) Our supplemental decision there was in re-sponse to the remand of the Board's Tiidee Producis. Inc.. 174 NLRB 705(1969). b the United States Court of Appeals for the District of Colum-bia Circuit See rlnernational Uniton of Electrical. Radio and MachileWorkers. AFL-CIO .:. RRB.. 426 F 2d 1243 (1970), cert denied 400US 950 (1970) See also Tudee Producs. Inc. 196 NLRB 158 (1972)(herein 17idee I) The supplemental decision there was n response to theremand of the Board's Tiide Product lIns. 176 NL RB 968 (1969). by thesame court See Iniitorinal/ Brotherhood of Elctrricol. Radio anod Mau-chine H/orkirs, .AFl.-CIO v .L R B. 440 F 2d 298 (1970) Both Tisde Iand 11 ere consolidated for reviewt by the court and. Wkilh mtodification.enforced at 502 F 2d 349 (174), cert denied 417 US 921 (1974) See248 NLRB No. 29such reimbursement orders is appropriate. TheBoard's basic policy is-and, we emphasize at theoutset, remains-that set forth in its Second Sup-plemental Decision in Heck's Inc., 215 NLRB 765(1974). There we indicated, id. at 767, an intention:...to refrain from assessing litigation ex-penses against a respondent, notwithstandingthat the respondent may be found to have en-gaged in "clearly aggravated and pervasivemisconduct" or in the "flagrant repetition ofconduct previously found unlawful," wherethe defenses raised by that respondent are "de-batable" rather than "frivolous."The Heck's principle is best understood in termsof the history leading to it, a history which Heck'sitself delineates in some detail, and which we shallnot fully repeat here. For the most part, ourSecond Supplemental Decision in Heck's was de-signed to clarify any ambiguity that may havearisen from our treatment of the requests for ex-traordinary remedies in three supplemental deci-sions issued in response to remands of the UnitedStates Court of Appeals for the District of Colum-bia Circuit-Tiidee I and I, supra, and the Supple-mental Decision in Heck's, 191 NLRB 886 (1971).The Tiidee cases, in which, inter alia, we grantedrequests for reimbursement of legal and relatedfees, issued subsequent to the latter Heck's case, butprior to its review by the court of appeals. TheSupplemental Decision in Heck's came up forreview by the court first. The results reached bythe Board in the Tiidee cases led the court, in re-viewing the Heck's supplemental, to conclude thatthe Board had altered its policy with regard to thereimbursement of legal and related fees, a viewwhich, in turn, led the court to amend the Board'sOrder in the Heck's Supplemental Decision underreview. See Food Store Employees Union, Local No.347, Amalgamated Meat Cutter and Butcher Work-men of North America, AFL-CIO [Heck's Inc.] v.NL.R.B., 476 F.2d 546 (D.C. Cir. 1973).In NL.R.B. v. Food Store Employees Union,Local No. 347, 417 U.S. (1974), the SupremeCourt remanded the case to the Board, holdingthat the court of appeals exceeded its review au-thority in amending the Board's Order without ini-tially giving the Board the opportunity either toalso J P Sltevens & Comtpaty. Inc .247 NLRB No 44 (1980); J P Sevell& Co. Inc., 244 NL RB No 82 (1979) J P SvenI d Co. Inc. 239NLRB No 95 (1978). in the particular circumstances of %khich awe pro-xided for reimbursement of hoth the Board and the unlion for litigationespcnses, i nd of the ullioll fr it excess organilzalion or negotiatlion ex-penses The General Counsel does not request such relmburseniellt here.nor does he take a position on the Charging Party's request for reim-burseen li of its reasonable litigation and niegotialloll expensesWELLMAN NDUSTRIES, INC. 325 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDharmonize the Tiidee and Heck's results or to con-firm that the Tiidee cases signaled a shift in policy.2The background of the principle set out in theHeck's Second Supplemental Decision is important,for present purposes, primarily as it relates to anunderstanding of the Board's earlier decision inHeck's, at 191 NLRB 886. In that case, as indicatedabove, we declined to grant the union's request forreimbursement of its attorney's fees and excess or-ganizational costs. In doing so, we alluded to threeconsiderations which militated against granting therequest: "the role of a charging party under thestatutory scheme ...that Board orders must beremedial not punitive, and collateral losses are notconsidered in framing a reimbursement order."3But as the Board indicated in its Second Supple-mental Decision in Heck's,4the Tiidee cases, inwhich reimbursement was ordered, did not repre-sent a departure from the Supplemental Decision inHeck's but, rather, recognition of the substantialdifference between the nature of the respondents'defenses to the violations alleged. The respondent'sdefense in Heck's, unlike that proffered in theTiidee cases, could not fairly be characterized as"frivolous," in the Board's view, because the viola-tions found there primarily hinged on credibilityresolutions. The decision's references to the role ofa charging party, the remedial tenor of Boardorders, and the inapplicability of collateral losses tothe framing of the reimbursement order cannot bedivorced from that fact.Tiidee I sets out the reasons why the "role of acharging party" should not be permitted to pre-clude a reimbursement order in a case involving"frivolous" defenses to the violation(s) alleged.5With respect to the emphasis the Heck's Supple-mental Decision placed on the remedial quality ofour processes, an aggrieved party's outlay of legaland negotiation expenses is likely to be a prime in-gredient in, or motivation behind, a refusal to bar-gain for which there is no arguably meritorious jus-tification. Logic suggests little reason for such a re-fusal other than the belief that to do so may createan economic imbalance beneficial to the party un-dertaking the refusal.6Board orders, of course,may not be justified simply on the ground they will2 In so holding, the Supreme Court "thus [had] no occasion toaddress the question whether the Board's broad powvers under Section10C) to fashion remedies include power o order reimbursement oflitigation expenses "417 U S at f 93 191 NLRB at 889, citing, for the latter two propositions, respective-ly, Repubic Steel Corporuatio, ..L.R B. 311 U S. 7 11-12 194()) Gu-lell Gi, Compainy. Inc \v .L R.B, 340 U.S. 361, 364 (1951)4 215 NLRB at 767-768.s 194 NL.RB at 1236.n To avoid an)y possible misunderstanding. within arguably nmeritori-ous" refusals to bargain would fall those designed to secure court reviewof Board representation decisions underlying an order to bargaindeter persons from violating the Act.' But the po-tential for deterrence in itself does not preclude im-position of the order. In our view, the remedial as-pects of such a reimbursement order, in cases in-volving frivolous defenses to a refusal to bargain,predominate whatever deterrent effect such anorder may also have, and are well within the scopeof our Section 10(c) authority.8Finally, and for related reasons, we do not con-sider litigation and negotiation expenses incurred asa result of a frivolous refusal to bargain to be ex-penses collateral to the unlawful conduct. We havepreviously found certain legal fees-those incurredin connection with non-Board proceedings arisingout of unlawful conduct-to be noncollateral ex-penditures.9It may of course be argued that thenexus between expenditure and unlawful conduct,in such instances, is more direct. But that does notserve to make reimbursement for Board litigationfees collateral to the conduct found unlawful in thelitigation. As indicated, the mere fact the refusal isfrivolous suggests it has been undertaken, at least inpart, to create an economic imbalance favoring theviolator. From that perspective, the expenses arethe direct consequence of the frivolous refusal.Moreover, the very principle that litigation ex-penses are, in limited circumstances, recoverable bya charging party flows from the public interestwhich seeks to remove frivolous litigation fromcrowded Board and court dockets. Reimbursementfor legal expenses occasioned by such litigationvindicates that interest. While we do not suggestthat reimbursement for negotiation expenses'would be appropriate only in frivolous cases, welikewise do not consider such expenses collateral toI See Republi Steel Corporation. 311 US. at 12" In this connection, we are not unmindful of the consequences thatexisting remedial limitations isit upon the Board's capacity meaningfullyto remedy unlawful refusals to bargain in particular In Ex-Cell-O Corpo-rartion, 185 NLRB 107 (1970), the Board held that it ,was without author-ity to compel the retroactie compensation of employees for indetermi-nate monetary losses incurred as a consequence of an unlawful refusal tobargain We do not mean to call into question the propriety' of the Ex-Cell-O decision, but it does serve to demonstrate. as acknowledged by theBoard majority in itself E-Ce-O that "[al mere affirmatie order [tohargain] does not eradicate the effects of an unlawful delay in thefulfillment of a statutory bargaining obligation." Id. at 108 An outlay oflegal and negotiation expenses incurred as a result of a friolous refusalto bargain only serves to exacerbate the inadequacy E-Cell-O addressed'he policy of the [Act] requiritg good faith bargaining is too im-portant to be indicated only through it Jlituro relief" InreralutioiulBrotherhood of Electrical, Radio aund Machine Workers, .41L-CIO0 :I..R.B., 502 F.2d at 362 (statement of Chief Judge Bazeloi in deyingpetitioner's suggestion for rehearing e banil)9 Compare Unirted Prcel Service, 203 NL.RB 799 (1973), enfd and re-manded 509 F.2d 1075 (9th Cir 1975). cert. denied 421 U.S 976 (1975);Baptist Mem,,orial Hospiral. 229 NLRB 45 (1977).'0 The propriety of awarding an aggrieved party negotiation expenses,as such. was not in issue in the Heck's and the Tiidee cases Althoughsuch expenses ,ere the subject of our order i J. P Srtevens. fn I. upra.in adopting the Administratise I ass Judges recolmmendation that suchexpenses be awarded the union there wre did not expand upon his ratio-nale^ -/ WELLMAN INDUSTRIES, INC.327a frivolous refusal to bargain in particular. Certain-ly, their expenditure plays no less a role than doesthe expenditure of attorney's fees in the decision toundertake a frivolous refusal to bargain. In addi-tion, such expenses are part and parcel of thecourse of conduct by which the true character ofthe refusal is sought to be masked.Our analysis of Board policy in this area and ourconclusion that the remedy we fashion is consonantwith it have proceeded from the finding that thelitigation and negotiation expenses incurred by theCharging Party have been the result of RespondentWellman's frivolous defense for its latest refusal toundertake its statutory duty to bargain. We turnnow to an examination of the facts upon which thefinding is based. ''In August 1971, Textile Workers Union ofAmerica, AFL-CIO (TWU), filed an election peti-tion seeking to represent Respondent's productionand maintenance employees. The election was heldon November 17 and 18, 1971, a majority of thosecasting ballots voting against representation. TWUfiled objections which, after investigation, the Re-gional Director for Region 11 found meritorious.On February 10, 1972, by supplemental decision,he set aside the election and directed that a secondone be held. Shortly thereafter, Respondent re-quested from the Regional Director all statementsof "any deponents or any individual from whomthe Region obtained information" in its investiga-tion of TWU's objections. The Regional Directorrefused the request. On March 9, 1972, Respondentfiled a request for review of the Regional Direc-tor's supplemental decision, contending, inter alia,that it had been denied due process by the Region-al Director's refusal to turn over the affidavitsrelied on by him and his failure to conduct a hear-ing on the objections. The request for review wasdenied by the Board on March 23, 1972.On April 19 and 20, 1972,12 the second electionwas held. In it, a majority of voters chose TWU astheir bargaining representative. Respondent filedobjections. On June 14, 1972, the Regional Direc-I I Certain factual references are based on other Board and court decisions inoling this Respondent, of hich e have aken official noticeSee Weilman Iduorrl c Inr .201 NLRB 958 (1973) U'Well/nan )t ' /l-rnan Irduqrwin. Ilr, 211 NLR B 639 (1974). enfd ithout published opin-jion 519 F 2d 1401 (4th Cir 1975), cert denied 423 U.S 927 (Welmun 11);Wellman Induirr/els In, .222 NLRB 204 (19761. enfd. ithout publishedopinion 549 F 2d 830() (D C Cr 1977), cert denied 434 US 818 (1977)(Wel/,,nr 11I) See also W//lm,ri Iduvtri. Inc .NL R B .82 RRM2857 (I)C SC 1973). affd 490 F 2d (41h Cir 1974), cert denied 419 U S.834 H'eiim,l/n Irrtir I N R.B., 82 LRRMN 3069 (DCSC1973)12 In the meantime, the Regional DireLtor. upon charge, filed hbTWUl issued a complaint against Respondenl. alleging '.iolatiols i)f Sec8(a)(rI)ard (3) of the At On Septemhcr 20, 1972, Rpondent aas ftindh) an AdmriiStrrlive I 1a; Jdge to have comiiied such liolaltion% TheBoard. in February 21, 1973 ad[opied the Admlnisratie I as Judge'sDecisiron. ithout modificalion See H'l/u,an 1. 201 NL RB 958tor ruled that, assuming the facts alleged in the ob-jections were true, they nonetheless failed toamount to objectionable election conduct onTWU's part. The Regional Director accordinglycertified TWU as exclusive representative of Re-spondent's production and maintenance employees.On July 10, 1972, Respondent filed with the Boarda request for review of that action. In the request,Respondent renewed its previous requests for ahearing on TWU's original objections and the pro-duction of the affidavits. The Board denied the re-quested for review on August 1, 1972.'3 There-after, TWU request the commencement of bargain-ing. On October 4, 1972, Respondent informedTWU that it would not bargain, contendingTWU's certification was invalid. In response tosubsequent charges filed by TWU, the GeneralCounsel, on October 20, 1972, issued a complaintalleging Respondent had violated Section 8(a)(1)and (5) of the Act. In its answer, Respondent de-fended its refusal to bargain with TWU on thetheory that because TWU, certified on June 14,1972, had waited until September 26, 1972, to for-mally request the commencement of bargaining, itsdelay constituted violation of Section 8(b)(1)(A)and 8(b)(3) of the Act. TWU, in Respondent'sview, had therefore waived any right to relief. SeeWellman 11, 211 NLRB at 645. The General Coun-sel moved to strike the defense and for summaryjudgment. Respondent thereupon sought and re-ceived a temporary restraining order enjoining theBoard from proceeding on the complaint and mo-tions. It then instituted a federal district courtaction seeking an order that the Board conduct ahearing on TWU's objections to the first electionand produce the employee affidavits. On February23, 1973, the district court denied Respondent's re-quests and dissolved the TRO. Respondent's subse-quent application to the court for a stay of its orderpending appeal to the United States Court of Ap-peals for the Fourth Circuit was likewise denied,on April 23, 1973.'4Upon dissolution of the temporary restrainingorder, Respondent, on March 8, 1973, filed a"Motion to Deny General Counsel's Motion forSummary Judgment," in which it alluded to certainnewly discovered evidence involving three affida-vits from one of its employees. On May 30, 1973,the Board remanded the case to the Regional Di-rector and ordered that a hearing before an admin-istrative law judge be held to resolve whatever1: t'hile 1Ire request fr rexieu as peidilg. Respondetll filed A iththe Reghiinal Director a nmotion for rec,ilrideriiraln of his decil on It 'eilsdenied h hinr nII Jul 21. 172'4 St f I1 , iuprr 'he appc;il .1i d rcllc' h a .lill lll 1% Is -lrt ofappealls (II Janiuary 22, 1974 Respondcirll', peiIini foi Certiorari 1.isdeled b the Supreme Court on October 5. 1974WELLMAN INDUSTRIES. INC. 327 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatters might be raised by the affidavits. TheBoard's remand order was followed by two addi-tional complaints issued by the General Counsel.Both involved unilateral changes instituted by Re-spondent subsequent to TWU's certification. TheRegional Director consolidated these proceedingswith the remanded proceedings and, on October15, 1973, the Administrative Law Judge issued aDecision in which he completely discredited thetestimony of the employee on whose testimony Re-spondent's defense was based. Inasmuch as Respon-dent had admitted making them, the AdministrativeLaw Judge also found that Respondent had madethe unilateral changes alleged in the consolidatedcomplaint. On June 17, 1974, the Board adopted asecond decision15by the Administrative LawJudge and, inter alia, ordered Respondent to bar-gain with TWU. On April 1, 1975, the UnitedStates Court of Appeals for the Fourth Circuit en-forced, without published opinion, the Board'sOrder. Wellman II, supra. Respondent refused tobargain pending the outcome of its petition for Su-preme Court review. On November 3, 1975, theSupreme Court denied the petition. eIt is against this background that Respondent'sasserted "justification" for its subsequent refusal tobargain is best appreciated and, for that reason, itsmore salient features deserve emphasis. Thus, Re-spondent contended that a hearing was necessaryto sustain TWU's objections to the first electionand that it was entitled to access to whatever affi-davits the Region had relied on in sustaining thoseobjections. After the Board had upheld the Region-al Director's actions in that regard, and the Gener-al Counsel issued a complaint occasioned by Re-spondent's ensuing refusal to bargain with TWU,Respondent sought to defend its refusal on theground that TWU had violated Section 8(b)(1)(A)and 8(b)(3) of the Act by "waiting" from June 14,1972, to September 26, 1972, to formally requestbargaining.17When the General Counsel there-upon moved to strike Respondent's somewhatnovel defense and for summary judgment, Respon-dent instituted a Federal district court action seek-ing to enjoin the Board from proceeding on the15 In his first Decision, the Administralike Las Judge, based il hisinterpretation of the remland order of May 30, 1973, failed to state con-clusioils of law and did not issue a recommended order and notice OlJanuary 31. 1974. the HBoard remanded the proceedings to him for thatpurpose"; 423 LUS 927. BetsNeen August 174 and Nlay 1975. ri l riled anumber of additional charges against Respondent, culminating in Wllman III. spru Its oulcolme had a familiar rhilg, the United States CouLrtof Appeals for the District of Ciolunmbia Circuit enforcing, ¥sithout opil-ion, the Board's Order, on Februar528. 1977, and the Supreme Courtdenying Respondent's pclition fr certiorari ion Ocltobr 1 1977 See fiI 1, upru17 As indicated, hosever, the Board denied Respondeit's request forreviews of the Regional Director's certification on August I. 1972Motion for Summary Judgment. The basis for thataction was the Board's refusal to turn over to Re-spondent the employee affidavits. Respondent's re-quest was denied by the district court; its appealtherefrom was rejected by the court of appeals,and its petition to the Supreme Court for reviewwas likewise denied. The unfair labor practice pro-ceedings thus resumed, Respondent not only rer-aised its claim with respect to the necessity of ahearing, but also contended summary judgmentwas inappropriate in light of newly discovered evi-dence. The outcome of that litigation was a Board-directed hearing on Respondent's evidentiaryclaim, a subsequent discrediting of the evidence, aBoard order to bargain, a summary enforcement bythe court of appeals of the Board's Order, and adenial of Respondent's petition for certiorari by theSupreme Court.However one characterizes the merits of Re-spondent's claims up to that point, it is manifestthat as of November 3, 1975, when Respondent'ssecond petition for certiorari was denied by the Su-preme Court,'8its statutory duty to bargain withTWU was fully and clearly established. And giventhe certainty with which that duty was established,there is little room for doubt that Respondent'spurported justification for its subsequent refusal tobargain was reached in bad faith and solely with aview toward avoiding its clearly established duty.In his attached Decision, the Administrative LawJudge thoroughly describes the course of "bargain-ing" that followed the Supreme Court's November3, 1975, denial of Respondent's petition for certio-rari. We adopt, for the reasons he provides, hisconclusion that what "bargaining" took place wasindeed only surface bargaining on Respondent'spart. But that conclusion is only further under-scored by reference to the specious, and frivolous,reason advanced by Respondent in defense of theunfair labor practices, including its cessation of bar-gaining altogether, which followed in the wake ofits previous "bargaining," namely, that by virtue ofthe June 2, 1976, merger of TWU and the Amalga-mated Clothing Workers of America, AFL-CIO(ACW), Respondent was relieved of any bargain-ing duty, because "its employees were not given anopportunity to express an opinion or vote for oragainst the merger prior to approval."Preliminary, we note the considerations onwhich our characterization of Respondent's mergerargument is not based. Subsequent to the merger,all unit members were given the opportunity tovote on the merger. Every unit member who votedvoted in favor of it. While that may have givenRespondent even less justification for the shape its'" See also fil. 16, pri W'ELLMAN INDUSTRIES. INC.329professed concern for the Section 7 rights of itsemployees took-and certainly would have militat-ed strongly against Respondent's position had itchosen to attempt to question its bargaining dutythrough the filing of an RM petition-it remainsthat what expression there was followed themerger. Subsequent to Respondent's cessation ofbargaining, the Board ruled, without dissent, thatthe Charging Party was the lawful successor toTWU and ACW, and that the absence of participa-tion in or ratification of the merger by employeesrepresented by either did not relieve the employersof those employees from a preexisting duty to bar-gain with TWU or ACW. American Enka Compa-ny, a Division of Akzona Incorporated, 231 NLRB1335 (1977). While American Enka was little morethan a reaffirmation of Board policy substantiallypredating Respondent's cessation of bargaining, ' 9 itnonetheless was decided subsequent to the cessa-tion of bargaining.What did not follow the cessation of bargaining,however, as Respondent's prior unlawful refusalsto bargain in good faith with the Charging Party,refusals premised on positions which, no matterhow characterized, did not receive a single expres-sion of support throughout a course of litigationthat covered the entire federal judiciary system,twice. The overriding point here is that Respon-dent's employees did not have a premerger oppor-tunity to express their view on the merger solelybecause they were not a chartered local of TWU.And they were not that because no collective-bar-gaining agreement covering them was extant. Butthat is a function of Respondent's prolonged refusalto bargain in good faith with their duly, and legal-ly, certified representative. For Respondent to con-tend that its duty to bargain ceased by virtue of itsown unlawful conduct would indeed amount to afrivolous proposition. That is, however, the preciseeffect of its latest justification for its refusal tohonor its statutory obligation, an effect onlyheightened by one particular feature of Respon-dent's defense that warrants mention. Respondentpoints out that the merger convention's charterlocal rule was waived, by resolution of the conven-tion, for certain employees of J. P. Stevens Compa-ny, Inc., an employer with which this Board hashad past occasions to deal.20As Respondent statesin its brief to the Board:As a result of the aforesaid resolution, em-ployees of J. P. Stevens employed at RoanokeRapids, North Carolina and Statesboro, Gero-gia, many of whom had not as yet even joined1' Se. e g Jm n f C ,( ." N'I R 13 72"' See, c g J P St ' & (', 1&:. 2', N R N qS. li] he'Lcited thrrci. I p f hTWUA, were accorded membership in theTWUA and such bargaining units were issuedchartered locals. More importantly, such char-tered locals were permitted to elect delegatesand to participate in all the activities of theConvention, whereas Wellman's employeeswere denied such right.Thus, it must be concluded that not only didthe TWUA violate Wellman's employees' rightto express [their] choice, but the TWUA infact discriminated against and breached itsduty of fair representation to such employeesby selectively accordingly to similarly situatedJ. P. Stevens employees the right to partici-pate and vote on the issue of merger.That Respondent believes its employees shouldhave been accorded the same stature as the "simi-larly situated" employees mentioned is, we think,revealing testament to the quality of Respondent'sdefense to the allegations of the complaint.In all the circumstances, we view Respondent'slatest refusal to bargain as not occasioned by a rea-sonably debatable point of view but, instead, a mer-itless attempt to relieve itself of its statutory dutyto bargain in good faith. Accordingly, we shallamend the Administrative Law Judge's recom-mended Order to provide for the reimbursement byRespondent of the reasonable litigation and negoti-ation expenses incurred by the Charging Party inconnection with the litigation of this proceedingand the events subsequent to November 3, 1975,giving rise to it. Moreover, in light of both this re-fusal to bargain and Respondent's established ten-dency to engage in unfair labor practice activity,we shall further grant the Charging Party's requestthat the notice to employees be mailed and read toall bargaining unit employees.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Wellman Industries, Incorporated, Johnsonville,South Carolina, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:I. Insert the following as paragraphs 2(j), (k),and (1), and reletter the subsequent paragraph ac-cordingly:"(j) Mail a signed copy of the said notice to eachof its employees in the certified bargaining unit im-WELLMAN INDSTRIES. INC 329 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediately upon receipt thereof from the RegionalDirector."(k) At such reasonable time as the Board mayrequest, convene during working time all bargain-ing unit employees and, at its option, either havethe said notice read by a high managerial official orprovide facilities and permit a Board agent to readthe notice to those employees. In the event Re-spondent chooses to have the notice read by its of-ficial, the Board shall be afforded a reasonable op-portunity to provide for the attendance of a Boardagent."(I) Pay to the Union the costs and expenses in-curred by it in the investigation, preparation, pre-sentation, and conduct of this proceeding beforethe Board, including reasonable counsel fees, sala-ries, witness fees, transcript and record costs, print-ing costs, travel expenses and per diem, and otherreasonable costs and expenses, all such costs to bedetermined at the compliance stage of this proceed-ing. In addition pay to the Union the costs and ex-penses incurred by it in the preparation and con-duct of collective-bargaining negotiations subse-quent to November 3, 1975, such costs and ex-penses to be determined at the compliance stage ofthis proceeding."2. Substitute the attached notice for that recom-mended by the Administrative Law Judge.MEMBER TRUESDALE, concurring in part and dis-senting in part:I agree with my colleagues that Re-spondent violated Section 8(a)(5) and (1) of the Actas found by the Administrative Law Judge. I alsoagree generally with the majority's discussion ofthe Board's policy concerning reimbursement oflitigation and related expenses elucidated in Heck'sInc., 215 NLRB 765 (1974). However, contrary tothe majority, I am not persuaded that a proper ap-plication of the Heck's principle warrants grantingthe Charging Party's request for reimbursement ofits litigation and negotiation expenses here. Ac-cordingly, I dissent from that part of the Ordergranting such a remedy.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing, the National Labor RelationsBoard has found that we refused to bargain withAmalgamated Clothing & Textile Workers Union,AFL-CIO-CLC, successor to Textile WorkersUnion of America, AFL-CIO, as the exclusive col-lective-bargaining representative of all our employ-ees in the following appropriate unit:All production and maintenance employeesincluding labortory technicians, plant cleri-cal employees, scheduler and follow-up man,process control technicians, maintenancetechnician and quality control techniciansemployed at our Johnsonville, South Caroli-na plant, excluding office clerical employees,professional employees, sales personnel, sea-sonal employees, messenger and mail clerk,fabric designer, watchmen, guards and su-pervisors as defined in the National LaborRelations Act.WE WILL NOT refuse to recognize, and WEWILL, upon request, meet and bargain collec-tively with Amalgamated Clothing & TextileWorkers Union, AF-CIO-CLC, and its desig-nated agents as your exclusive representative,and, if agreement is reached, WE WILL put itin writing and sign it.WE WILL NOT interfere with the efforts ofthe above-named Union to bargain on behalfof the employees of the above-described unit.WE NOW notify our employees that WEWILL NOT refuse to bargain collectively withthe Union as the representative of the employ-ees in the appropriate unit.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in therights guaranteed them by Section 7 of theAct. Employees are free to join, assist, or sup-port the Union without fear of reprisals fordoing so.The Board also found that we violated theNational Labor Relations Act by unilaterally,that is, without consulting with the Union,laying off employees, transferring them, reduc-ing their pay and classifications, and bymaking changes in the well strand line, bymaking changes to a plastic line, by makingovertime in the fiber spinning department man-datory rather than voluntary, by eliminatingthe wool scouring and preparing third shifts,and by laying off employees in the wool divi-sion in January 1977, without first bargainingwith the Union about it.WE WILL NOT lay off, transfer, or reduceemployees' pay or classifications, or makeschanges in the well strand line or the plasticline, or make overtime in the fiber spinning de-partment mandatory, or eliminate the woolscouring and preparing third shifts, or lay offemployees in the wool division, or shut downthe fiber division, without first bargaining withthe Union about it. WELLMAN INDUSTRIES, INC.331If the Union requests that we do so, WEWILL set aside the layoffs, transfers, reductionsin pay and classifications, and changes in thewell strand line or the plastic lines, and makeovertime in the fiber spinning department vol-untary, and restore the third shifts to the woolscouring and preparing departments, reinstatethe laid-off employees in the wool division,and reopen the fiber division.WE WILL also offer any employee previous-ly unilaterally reduced in classification rein-statement to his former classification, if hewants it.WE WILL reimburse employees for any payor other benefits they lost because of our uni-lateral actions stated above.WE WILL offer full reinstatement to AltonJoye and Bobby Filyaw, with backpay plus in-terest.WE WILI. compensate the Union for theirexpenses in preparing for and conducting thiscase, and WE WILL compensate the Union forits expenses in preparing for and participatingin collective-bargaining negotiations with ussubsequent to November 3, 1975.WE WILL send to all employees representedby the Union copies of this notice and WEWILL read this notice to all our employees.WELLMAN INDUSTRIES, INC.DECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judge: OnApril 26, 1976,1 the Textile Workers Union of America,AFL-CIO, filed unfair labor practice charges, also filingamended charges on May 7, against Wellman Industries,Inc., the Respondent, in Case 11-CA-6549; on August 30the Amalgamated Clothing & Textile Workers Union,AFL-CIO, filed charges, also filing amended charges onNovember 11 and January 31, 1977, against the same Re-spondent in Case 11-CA-6704. A complaint was issuedfor Case I 1-CA-6704 on November 15, and on February14, 1977, a consolidated complaint for both cases wasissued by the Acting Regional Director, setting forththerein as the Charging Party in both the original com-plaint and the consolidated complaint the AmalgamatedClothing & Textile Workers Union, AFL-CIO-CLC,Successor to Textile Workers Union of America, AFL-CIO. The complaint alleged that the Respondent had en-gaged in various unfair labor practices, hereinafter de-scribed, in violation of the National Labor Relations Act,as amended. The Respondent duly filed an answer andamended answers denying the allegations of unfair laborpractice, and asserting that it did not know if the Amal-gamated Clothing & Textile Workers Union, AFL-CIO-' All dte, are in 1976 unilt,, olhcr¥ic dlatedCLC, was a labor organization, and even assuming thatit was, denied that it was the exclusive collective-bar-gaining representative of its employees, as the TextileWorkers Union of America, AFL-CIO-CLC, had previ-ously been certified as such bargaining representative ofits bargaining unit employees.Pursuant to notice, a hearing was held before me inGeorgetown, South Carolina, on February 15, 16, and 17and March 7, 1977. All parties appeared at the hearingand were afforded full opportunity to participate, to in-troduce and to meet material evidence, and to engage inoral argument.Upon the entire record.2including my observation ofthe demeanor of the witnesses, and after due consider-ation of the briefs filed by the General Counsel, the Re-spondent, and the Amalgamated Clothing & TextileWorkers Union, AFL-CIO-CLC, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Company, a Delaware corporation, is engaged inthe manufacture of wool and synthetic fiber products atits plant in Johnsonville, South Carolina, where, duringthe past 12 months, which period is representative of alltimes material hereto, it directly shipped goods valued inexcess of $50,000 to points and places outside the Stateof South Carolina. During the same period of time, theCompany caused to be shipped directly to the same plantgoods and raw materials of a value in excess of $50,000from points and places outside the State of South Caroli-na. The Company admits, and I find, that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDAs set forth in detail hereinafter, Amalgamated Cloth-ing & Textile Workers Union, AFL-CIO-CLC, is an in-ternational union created out of the merger of the TextileWorkers Union of America, AFL-CIO (hereafterTWU), and the Amalgamated Clothing Workers ofAmerica (hereafter Amalgamated), on June 3, 1976. Itspurpose, as explained by the uncontradicted testimony ofScott Hoyman, southern director of the Textile Divisionof the Amalgamated Clothing & Textile Workers Union,AFL-CIO-CLC, is to represent and advance the interestof textile workers and clothing workers, and to bargainon behalf of employees with employers concerningwages, hours, and working conditions. I find that Amal-gamated Clothing & Textile Workers Union, AFL-CIO-CLC (hereafter ACTWU), is a labor organization withinthe meaning of Section 2(5) of the Act.32 Error, ill Ihe transcript have been noted and correctedSec. 2(5) of he Acl proides. "The termi labor orgalnl, all il meanrain] orgii/ill Aon r itf kind, or an1 agc.nc! or' en plot'ce reproeitlilioncionllll e or pll, In shlich c-mpol ce, pilrticipaic mld %shilh erlit, forth prpoc. l l sh c or I11 pari. of dialilig t.ilh enipl] cl onlcernil11ggrie anices. lbo d pute, swage, raie of pa? hour,, r f ernp l ln[i. orconlidiollns of %, rkWELLMAN INDUSTRIES, INC 331 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDII1. THE UNFAIR LABOR PRACTICESA.Summary of IssuesThe General Counsel contends, and the Respondentdenies, that the Respondent engaged in violations of Sec-tion 8(a)(5) and (1) of the Act by the following conduct:(1) Refusing to bargain with the ACTWU commenc-ing with March 1, 1976, in that Respondent negotiated inbad faith and with no intent of entering into any final orbinding agreement.(2) Unilaterally changing existing terms and conditionsof employment by (a) eliminating jobs in the well strand,spinning department, and on the plastic line while in-creasing the duties of the plastic line helpers, (b) grantinga general wage increase, (c) changing its policy in onedepartment from voluntary overtime to mandatory over-time, with resultant penalties for noncompliance, (d)eliminating shifts, (e) laying off employees, (f) transfer-ring employees, (g) reducing the pay of employees, (h)announcing changes in the insurance program, (i) an-nouncing improvements in its attendance award pro-gram, (j) announcing its contribution to the employees'purchase of safety shoes-all without notice to or priorconsultation with the Union.(3) Refusing to furnish (a) job descriptions, (b) dataconcerning pension and insurance programs, (c) data re-lating to the affirmative action program, (d) a list of em-ployees affected by the decision in Wellman Industries,Inc., 222 NLRB 204 (1976).(4) Negotiating with the Union in bad faith and withno intent of entering into a collective-bargaining agree-ment.(5) Discharging and failing to reinstate employeesAlton Joye and Bobby Filyaw.(6) Refusing to meet and bargain with the Union sinceJune 11.Basic to the entire case is the General Counsel's con-tention, which the Respondent denies, that the ACTWUis a successor to the TWU, and as such the Company isobligated to bargain with the ACTWU.B. Background CasesThis case has its genesis in a certification issued by theBoard's Regional Director on June 14, 1972, wherein theTextile Workers Union of America, AFL-CIO-CLC,was certified as the exclusive collective-bargaining repre-sentative of the Respondent's employees in the followingappropriate unit:All production and maintenance employees in-cluding laboratory technicians, plant clerical em-ployees, scheduler and follow-up man, process con-trol technicians, maintenance technician and qualitycontrol technicians employed at the Employer'sJohnsonville, South Carolina plant, excluding officeclerical employees, professional employees, salespersonnel, seasonal employees, messenger and mailclerk, fabric designer, watchmen, guards and super-visors as defined in the Act.Following the certification, by written request on June24, 1972, and at various times thereafter, TWU requestedthe Respondent to bargain in the appropriate unit, and toconsult with that Union concerning changes in policies,rules, or other actions affecting terms and conditions ofemployment of employees in the appropriate unit. Theserequests the Respondent uniformly rejected, on theground that the certification was invalid. Thereafter, theRespondent unilaterally, and without notice to or consul-tation with TWU, laid off employees, granted wage in-creases, changed work schedules, and promulgated newabsence and tardiness rules.The TWU then filed unfair labor practices, and fol-lowing a hearing the Board issued a Decision and Orderon June 17, 1974, in which it found that by refusing tobargain with the TWU and by the conduct described inthe preceding paragraph, the Respondent had violatedSection 8(a)(1) and (5) of the Act. The Respondent wasordered to cease and desist from refusing to bargain withthe TWU and from unilaterally changing conditions ofemployment, and from interfering with employee rightsunder Section 7 in any like or related manner. WellmanIndustries, Inc., 211 NLRB 639 (1974), hereafter referredto as Wellman II.4On April 1, 1975, the Court of Appeals for the FourthCircuit granted enforcement of the Board's Order in aper curiam decision, 519 F.2d 1401. The Respondent thenfiled a petition for certiorari with the U.S. SupremeCourt and on November 3, 1975, the petition was denied.423 U.S. 927.During the period in which the Board's petition forenforcement of its Order was being processed throughthe Court of Appeals for the Fourth Circuit, and duringthe period prior to the Supreme Court's denial of certio-rari, the TWU was filing additional charges and amend-ed charges against the Respondent, in Cases I -CA-5827, 5885, 5938, 5947, 5962, 6009, 6011, 6075, 6092, and6101. Following a hearing on these charges, the Boardissued a Decision and Order, 222 NLRB 204, WellmanIII, on January 13, 1976, in which it again found that byrefusing to bargain with the TWU, and by laying off andtransferring employees, reducing their pay or classifica-tion, making changes on its on-call or shift rotation sys-tems without first bargaining with the Union, the Re-spondent had violated Section 8(a)(1) and (5) of the Act.Again the Respondent was ordered to cease and desistfrom the proscribed activities and to bargain with theTWU. On February 28, 1977, the Court of Appeals forthe District of Columbia Circuit denied Respondent's pe-tition for review and granted enforcement of the Board'sOrder in a per curiam decision. 549 F.2d 830.4 'Ib i s v ra, not the Rcpondent's first xpercence vlth the BoaILrd',lltilil labor prilctl procedtUisC. ais ifn /l/o4lua, Iuduirl'. Int .201NlRI 982 (1971). [ //,,.mt, 1. the Ii.r-d fi;id llthat he Reponldell hdxiiolited Sec g(.l)(I ) llild i ) f the iL' h dnlirili Tlllt lril liscllh.lrgillgirid dli.lpcill lllg lllplo tc rlilg t, outl rC o t the 1]t 'I 'sOr.iillllOI- WELLMAN INDUSTRIES, INC.333C. Respondent's Bargaining With the TWU5I. Requests for information by TWUFollowing the U.S. Supreme Court's denial of certiora-ri on November 3, 1975, of the original refusal-to-bargaincase, George Justice, the manager of the South CarolinaCoastal Joint Board of the TWU, wrote to the Respon-dent on November 12, 1975, renewed the TWU's requestto bargain, and requested the following items in order toprepare contract proposals:(a) A list of all bargaining unit employees, with theirjob titles, rates of pay, and date of hire.(b) Employees being paid by a piece rate.(c) A brief description of all fringe benefits.(d) A copy of the employee's manual.By letter dated November 25, 1975, the Respondent byDirector of Personnel Douglas H. Matthews replied tothe TWU, advising that it was gathering the informationabout the bargaining unit employees and their job titles,rates of pay, and dates of hire, and that this informationshould be forwarded to the TWU by the end of the firstweek of December; that the Company did not have piecerates; that information about fringe benefits would be in-cluded in the information about employees. An undated"Policy Manual" was enclosed, which Matthews referredto as an "Employee Manual."On December 3, 1975, TWU Representative Justicewrote the Respondent suggesting that the parties meeton either of 3 days, December 15, 16, or 17, at a locationsuggested by the Company.On December 12, 1975, Justice, whose office was inAndrews, South Carolina, a distance of 30 to 35 milesfrom Wellman's plant in Johnsonville, received a tele-phone call from Attorney Robert M. Ziskin, whoseoffice is in Metropolitan New York.6In response to Zis-kin's telephone request, Justice wrote him on the sameday, pointing out that on November 12 the TWU had re-quested of the Company "certain information needed forthe purpose of drafting our contract proposals" and inreply had only received a letter promising the data, anda company policy booklet.Responding to Ziskin's request, Justice forwarded withhis letter 15 TWU contract proposals: purpose and scopeof the agreement: recognition and nondiscrimination; bul-letin boards; safety and health; shop rules; dues deduc-tion; discharge or discipline; adjustment of grievances;arbitration; leave of absence, military service; bargainingunit work; access to premises; termination; appendix.Johnson complained about the delay of the commence-ment of negotiations and suggested that the parties meetfor at least 2 days in the week beginning January 12.On December 18, 1975, Justice again wrote to Ziskincomplaining that he had not received the informationpreviously requested and which Ziskin had promisedThe erents gi ng rise ,to hi cas,, are nt esserntiallx in dispute asmuch of the eidence \was prcenlrd b uncontlcstcd documents, stipula-tioIls, and uncnInlradicled tcsl[inl l> The Respondenl rested a the end ofthe General Counsel's case6 Justice kne Ziskin. as Ziskin and the ls firmi oif Mirkil. BarreSaltzslein. and Gordon had rcprescnlctd the Respordent in the priorBoard cases set forth uipr,would be forwarded by the Company on December 12or 13, 1975.7Justice also stated that he was disappointed that the at-torney had not telephoned him on December 17 as hehad promised, to advise the Union of dates that negotia-tions could be scheduled.Finally, by a letter dated December 31, Ziskin in-formed Justice that he had agreed with Scott Hoyman toschedule the first bargaining session on January 20.Hoyman was an International vice president of theTWU, and its southern director, a position he had heldfor the past 10 years.2. The bargaining sessionsa. January, February, and MarchOn January 20, the first bargaining session was held atthe city hall of Johnsonville. Present on behalf of the Re-spondent were Matthews, two supervisors, and AttorneyZiskin. The TWU was represented by Hoyman, Justice,International Representative James Renker, Coastal JointBoard Business Agent James Johnson, and an employeecommittee of eight people. The meeting opened on a dis-cordant note with Hoyman informing Matthews thatthere was a misunderstanding that he wanted to clear up:that an employee on the negotiating committee had beenadvised by his supervisor that the bargaining committeeemployees would receive penalty points under the Com-pany's absenteeism and tardiness rule for their attendanceat bargaining sessions. Matthews thereupon told Hoymanthat it was not a misunderstanding, and that the Compa-ny would give employees on the bargaining committeepenalty points for their attendance at bargaining sessions.Hoyman advised the Respondent's negotiators that hewas not going to bargain under those circumstances, andif necessary he would file unfair labor practice charges.Hoyman then led his committee out of the building to goto the TWU hall in Johnsonville, and stated that hewould be available by phone if the Respondent wantedto reconsider its position with regard to the penaltypoints. Approximately 15 minutes later, Matthews tele-phoned Hoyman and advised that the employees wouldnot receive penalty points for serving on the bargainingcommittee.The parties then met again and Hoyman stated that theTWU wanted to reach an agreement on the nonecono-mic items before getting into economic matters, whereasZiskin stated that the Company wanted a total set ofproposals, including the economic ones. Hoyman pointedout that the policy manual received on December 18,1975, from the Respondent, as well as the insurancemanual," was inaccurate, and asked for up-to-date copies.Hoyman also asked for a copy of the supervisor's manualwhich contained information on working conditions,3 B letter datled December 17, 1975. I'ersonnel Director Nal;llhexsmailed to Justice a list of bargaining unit emplo?\ees. and enclosed there-with a cop of the pensionl plan and a cop, it the Insl ralnce progrlam Asto the Compan", ,.acaliin plait. holida pan, r premiumn pa, the letterreilll "see Fmplosee ManualIh' di)ctiteIt \ s entitled Group Plan" iid C1r[n1,vlie tihe benefltitsaild priincipil plol ilons relating to cmplioee coterage ltilder the Aetl;aI.ie Insuranlce Cormpalt group conl ractl still he Respitenietl It is tin-dL.ltd itl do es ti-i1 disclose the period of litle it1 cotersWELLMAN INDUSTRES, INC. 333 334DECISIONS OF NATIONAL. LABOR RELATIONS BOARDcompany policy, and fringe benefits. Matthews contend-ed that the supervisor's manual was a confidential docu-ment and did not have to be turned over to the TWU.The parties met again on the next day, and the TWUrepresentatives asked for an update of the insurancebenefits, for hiring rates and rate progressions, copies ofvarious forms used by employees, summaries of layoffsand discharges, and other economic data.The next bargaining sessions were on February 12 and13, and took place in Georgetown, South Carolina,where all subsequent sessions were conducted. Matthewsinformed the TWU negotiators orally as to the new im-provements in the insurance benefits, but contended thathe could not furnish the new schedule of benefits, as theCompany had no such schedule. Hoyman replied that itwas incredible that the Company had had an increasedschedule of benefits in effect for its employees for 4months, and did not have a list of those benefits.On the next day the parties met again, and the TWUnegotiators again took the position that it wished to ne-gotiate the noneconomic issues, and, as stated in the Re-spondent's brief, "the Company continuously requestedthe Union to present its entire set of proposals." Hoymanaccused the company negotiators of dragging their feetin delaying meetings, and in supplying documents andpertinent information. The company attorney then of-fered, in order to speed things up, to meet on March 8,9, and 10, and for 2 days in the following week, for atotal of 5 days.9On February 26, TWU mailed to the Respondent pro-posals on shift premiums, wages, overtime, vacation peri-ods, holidays, pensions, reporting and call-in pay, and in-surance. Its wage proposal was for a "substantial" wageincrease for all unit employees, taking into account theincrease in the cost of living, productivity, and the rela-tionship of the Company's wage scale with the wagescale of the industry.The March 8, 9, 10, 18, and 19 negotiating sessionswere not held as they were canceled by Ziskin on March2. Ziskin stated in his telegram to Justice on March 2that "I was most displeased to find that the Union failedto send me copies of its economic proposals" and "wemust defer the holding of our scheduled meetings for theweek of March 8 and March 15 until such time as youprovide us with your complete economic package."Hoyman replied by mailgram on the next day, March3, to Ziskin, objecting strongly to the unilateral cancella-tion of Respondent counsel's unilateral cancellation ofthe March negotiation sessions. Hoyman, in the samemessage, then stated the TWU's economic demands asbeing a general wage increase of 15 percent, an increasein basic insurance benefits by 10 percent, plus assumptionby the Company of 20 percent of the cost then chargedeach employee for dependent coverage, and an increasein the pension benefit based on the rise in the cost ofliving.On March 17, Justice again wrote Matthews asking forinformation previously requested. Matthews replied onMarch 23 by forwarding a listing of jobs and their rates,a On February 17 Matthews forwarded to the Union the Company'svacation and holiday policies. and on February 23 he forwarded the pro-gresion rates and insurance scheduleswage policies, and two payroll runs. In addition, the per-sonnel manager enclosed what he numbered as 35 poli-cies and practices, which were in fact portions of the su-pervisor's manual, which the Respondent had earlier re-fused to supply, claiming that it was a confidential docu-ment.On March 29, the parties met again for collective bar-gaining and reviewed the material received by the TWUseveral days previously from Matthews. Matthews ad-mitted that the material was in the same form it had beenin December 1975, and had no answer to Hoyman'squestion as to why it had not been supplied to the TWUseveral months earlier. On the next day, March 30, theparties met again and the Company presented eight pro-posed contract clauses concerning recognition, perfor-mance of bargaining unit work, management preroga-tives, bulletin boards, grievances, entire agreement, no-strike, and termination. The parties also met the nextday. Agreement was reached on one of the Company'sproposals, performance of bargaining unit work. TheTWU representatives particularly objected to the Com-pany's grievance proposal, which provided that, on allunsettled grievances, the plant manager would make thefinal decision. The TWU's previously submitted proposalon grievances contained an arbitration clause that pro-vided that unadjusted grievances shall be settled by arbi-tration, conducted by the American Arbitration Associ-ation in accordance with its rules.b. April, May, and JuneOn April 6, Justice wrote to Matthews with a copy toZiskin, requesting that the Company rescind the unilater-al layoffs, transfers, reductions in pay, and changes thatthe Board had ordered be stopped in its decision of Janu-ary 13, 1976 (222 NLRB 204, supra), and requested a listcontaining all names of employees who had been affect-ed by the Respondent's unilateral actions. Ziskin repliedin a letter dated April 19, reminding Justice that theCompany had taken an appeal to the United States Courtof Appeals for the District of Columbia and would notrescind any of the "alleged" actions cited by Justice.Ziskin also stated that the Company was ready to negoti-ate on any union proposal.The parties next met on April 27.1°Between theMarch and April meeting the southern textile industryhad begun to make announcements of wage increases.Hoyman began the session by asking for a 15-percentgeneral wage increase. Ziskin replied that the proposalfor a wage increase had caught them by surprise and hewould have to talk to Mr. Wellman about it. "Hoyman again asked for written job descriptions andMatthews replied that the Company tells the employeesorally what their job descriptions are, denying that theCompany had any written job descriptions.t2'o The TW'U on April 22 had forwarded additional proposals to Zisl incaptioned "Revision of Wages, Seniorit). Bereaxement Pay. Jury Dut).and Breaks"I In addition to being the presidetlt of the Respondent Wellmnan wasalso the president of the South Carolina Textile Manufacturers Associ-ation2 During the course of the hearing and pursuant to a subpena of Gen-eral Counsel Matthews produced three typed documellts. dated 3-18-76('ow imled WELLMAN INDUSTRIES. INC.335During the course of the meeting the company repre-sentatives presented the TWU with contract proposalsregarding reporting pay, call-in pay, absence and tardi-ness rules and regulations, seniority, promotions, juryduty, and layoffs. The parties met again on the next day,April 28, in a short session, as the company negotiatorsreported that they had an appointment with Mr. Well-man about wages.In April, while TWU and Respondent's representativeswere meeting, the Company unilaterally cut the numberof employees working on the well strand line from 4 to 2on each of the three shifts. The crimper cutter operatorand baler were transferred to other departments, whichrequired the group leader and extruder operator who re-mained to perform the duties previously worked on bythe two employees who had been transferred. This jobchange caused the crimper cutter operators to have apay reduction. This testimony was given by HerbertWilson, the only bargaining unit employee to testify atthe hearing. Wilson was not cross-examined and I credithis testimony.Also in April, while the parties were meeting, the Re-spondent unilaterally moved an existing plastic line to anew location where another plastic line had previouslybeen set up. The plastic line helper who previously hadbeen servicing one line was then required to service bothlines. This change affected the workload of plastic linehelpers on at least three shifts.The next to last bargaining session between the partiestook place on May II. When Hoyman asked about therequested 15-percent wage increase, Matthews said itpresented the Company with a problem because it was inthe middle of their fiscal year, and that the Companynormally moved on wages at the end or beginning oftheir fiscal year, which he thought to be September 30.'3The next day, May 12, was the last negotiating sessionof the parties. Hoyman asked for copies of the Compa-ny's D-l and D-2 reports which had been filed with theFederal government in the past 3 years covering their in-surance plan and their pension plan. The Companyagreed to provide these at the next session. Hoyman thenbrought to Matthews' attention that two employees onthe negotiating committee with perfect attendance re-cords over a period of years had not received the giftsthey were entitled to under the Company's gift rules.Matthews recessed the hearing and, upon returning tothe room, stated that he had recommended to "top man-agement" that they get their awards. The meeting con-cluded with an agreement that the parties' next sessionwould be on June 7.However, the June 7 meeting did not occur, as it wascanceled by the Respondent. On June 4, Ziskin sent aThe firstl a% captloned "Job Description." the second "Carding MachineResponsihis ." the third "Scouring Machine Reponsibilhiy." and all de-scrihed duties relatie thereto Matlheys, admitted that they had beenprepared bh \Wendell Richardson, the superintendenlt of extile operations.but slated that Rich.rdon had nl rceiscd his permislon to preparethem-Mathe e.s had nlformed IHl)mtan t so-me point that the Companyhad gien ralseto itl emnployees II prior year, as fi loxss September ,.1975, 7 4 percent 5Ma: , 1974, th percenll July 2. 1973, ht percent anidOctober 2, 1972, 5 prcen l he ilhern iextile diLdusir) had Increacdit, wages in Sepitemlbe 1975. and l NI;! 14974long telegram to Hoyman stating that the Respondenthad learned through the news media that the TWU hadmerged with the Amalgamated, and that the Respondentquestioned whether the newly formed ACTWU was au-thorized to represent the employees of the Respondent.Ziskin then requested that Hoyman forward copies ofthe merger agreement, constitutions of the Unions, andvarious other documents in order that the situation couldbe evaluated.D. The Employees and the vergerOn June 7 Justice and Business Agent Johnson went tothe mill gate of the Respondent at shift change time anddistributed approximately 1,100 copies of a handbill thathad been prepared in Hoyman's office in Charlotte,North Carolina. This leaflet read that for the last yearand a half the TWU had been discussing merger with theAmalgamated, and that in the previous week delegatesfrom 700 local unions who work in fiber and textileplants had met to vote on a proposal to merge, and that"they voted overwhelmingly to merge." The leafletstated that on June 9 at I p.m. there would be copies ofthe merger agreement at the Johnsonville union officefor them to study. It further stated that on June 11 at 2p.m. and 4 p.m., at the same union hall, meetings wouldbe held for all Wellman employees, and that a votewould be taken, in which all Wellman employees,whether union members or not, were entitled to vote foror against the merger. The leaflet was signed "TextileWorkers Union of America merging into AmalgamatedClothing and Textile Workers Union."On June 11, Justice conducted the meetings as called,assisted by Business Agent Johnson and InternationalRepresentative Bagwell. The merger and new constitu-tion were explained to about 40 night-shift employees atthe 2 p.m. meeting and to about 60 to 75 day-shift em-ployees at the 4 p.m. meeting. Justice admitted that hetold the employees that their votes would not have anyeffect on the merger, and that "we only wanted to letthem express their feelings about it." A three-personcommittee then checked each person against the plant se-niority list. If the person was identified as an employeethey were given a printed ballot, which contained thefollowing two lines: ( Yes, I am in favor of the merger,and () No, I am opposed to the merger. Each personmarked their ballot in privacy, and then placed it in aballot box. The vote was 98 to none in favor of themerger. 4Justice, when questioned at the hearing as to whetheremployees of the Respondent were aware of the possibil-ity of a merger, stated that a "number" of them were. Hebased this conclusion on the fact that the TWU pub-lished a monthly official newspaper entitled "TextileLabor" which carried articles about the pending mergerin the February or March issue, and then in April print-ed a special edition just on the merger. However, Justiceadmitted that the newspapers were not mailed to the em-ployees' homes, but were left in stacks at the Union'soffice in Johnsonville. Justice admitted that this unioni'4 1i the Ioird conducted eleclion in April ]1)2 there were 1.134 eli-gible x sic WELLMAN INDUSTRIES. INC. 335 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice was normally open in 1976 only on Wednesdaysfrom 2 to 4:30 p.m. TWU's full-time office in Andrews,South Carolina, had copies of Textile Labor availableduring regular working hours.E. Respondent's Actions Following the MergerOn June 16, Ziskin again telegrammed Hoyman, advis-ing that "Inasmuch as eight business days have elapsed"since his prior telegram, he urged that Hoyman providehim with all data about the merger on or before June 22.Thereafter a series of actions were taken by the Re-spondent, as admitted in Respondent's brief. On June 22,Respondent notified its hourly employees by a postingon the bulletin board, that since it had not received theinformation it sought from the TWU: "In keeping withpast practice of the Company, even though there are un-resolved legal questions concerning union-managementrelationships, your Company is granting a wage increaseto all hourly employees effective June 28, 1976."On July 15, Arthur M. Goldberg, counsel for theACTWU, and formerly counsel for the Amalgamated,by telegram to Ziskin demanded immediate bargaining,having forwarded the previously requested merger docu-ments to Respondent's attorney on July 6.By letter dated August 5, Hoyman on behalf of theACTWU requested the Respondent to supply copies ofits EEO-forms for the past 4 years, and also requestedother equal employment data and information. The Re-spondent's only recorded action was to forward theletter to its counsel. 15In August, Respondent Supervisor Evans unilaterallyinformed employees in the fiber spinning department thatscheduled overtime would no longer be voluntary, butwould be mandatory, and if employees did not worksuch overtime, they would receive demerit points underthe Company's absence and tardiness rules. Matthewsjustified this change in that formerly a sufficient numberof employees volunteered to work overtime, but hadceased doing so.On September 17, the third shift in both the woolscouring and preparing departments was eliminated bythe unilateral action of the Respondent, which may haveresulted in the layoff of employees.In December, the Respondent unilaterally announcedto its bargaining unit employees that it was going to con-tribute $10 to the purchase of each employee's safetyshoes.On December 29, the Respondent unilaterally notifiedits bargaining unit employees by a memorandum entitled"Medical Insurance" that effective January 3, 1977, itwas increasing various medical benefits for its employeesat no cost to them, and was also increasing dependentbenefits.On January 12, 1977, the Respondent unilaterally noti-fied its employees through a memorandum that the Com-pany's existing perfect attendance award system wouldbe continued, but with a better selection of awards.11 The ACTWU filed unfair labor practice charges on August 30 inCase I -CA-6704. elting forth March I is the date n %khuch the Re-xpondent commenced to refuse to bargain March I i the earliesl datepolssible within the limilations period oif Sec 10((h)In January 1977, 30 or 35 employees in Respondent'swool division were unilaterally laid off. These layoffscaused the transfer of other employees to different jobs,and a reduction in pay for those employees who weretransferred to lower paying jobs.On or about January 28, 1977, the Respondent unilat-erally laid off all employees in its fiber division. Mat-thews testified that the fiber employees were laid off be-cause their natural gas supplier, Carolina Pipeline Com-pany, notified Respondent that no more gas would besupplied. Part of the plant continued to operate, usingpropane gas.F. The History of the MergerIn 1974 at a regular biennial convention of the TWU,a resolution was passed by the delegates in favor of amerger with the Amalgamated. 16 Thereafter informalmeetings between officials of the TWU and the Amalga-mated were held about the possibility of merging thetwo unions.'7A merger committee was established bythe TWU consisting of six persons, the general presidentserving as the chairman, the general secretary-treasurer,and four vice presidents who were also regional direc-tors. Hoyman, as a vice president and southern directorof the TWU, served on the six-person committee. TheAmalgamated designated a like committee, and the twocommittees met in the summer of 1975 to examine thestructure of each union, and to discuss how a mergercould be accomplished.Further meetings were held and by March the jointcommittee had prepared four principal documents: an"Agreement and Plan of Merger and Consolidation"(merger agreement); the "Constitution" of the mergedunion; the "Textile Division Agreement"; and a "Decla-ration of Trust."The merger agreement, the basic document in effectu-ating the merger of the two International Unions, waslengthy and carefully drafted. The Respondent in itsbrief states that certain provisions are relevant and I setthose out below, together with other provisions not citedby the Respondent, which I also find to be relevant:1. (Second Whereas Clause). WHEREAS, the of-ficers of the ACWA and TWUA believe that amerger and consolidation of their respective Inter-national Unions into a new combined InternationalUnion will establish a more effective instrumentalityfor the purpose of realizing the present objectives ofthe two Constituent Unions:2. Article 3 provides that the ACTWU wouldhave four officers, with the offices of president andEl As reported in the pecial M;arch editimi of Ihe ifficial pubhlicationif the Amalgamated, the iiexspaper Adiance" ( C Exh 44). in 1037the already xisling Amalgalnated, an Ilntrllatinill unionll of cnlplo es ilIhe apparel industry. took a aclive part in the nle\xl, commenced orga;-nizing campaigt for extile xiorker In tliaht ear, a Textile Workcers Or-ganizitg Commiltee (\VOC) \;as formed to carrx iout the campaignwith Anialganmated leaders il minly lf the key plio,. and supplying muchof the fllliCtal uppOl 11 I1 3Q. he l\\)' hbecmC the W\VU anautollomonls internallionald labor rgaizlatllonI7 The tlW L'1 had 174.(XX) nlnlcrs anid 718 local unlllns The Anmalga-nlatcd had 305,(X) rnllhbclts land 71)7 locals "Dl)rectrr\ of NationalUlll, ns alil Enlplox)e As,ociaiill"f: S Deparillnellt of I hor. Hurea;luof I abhor Sialtiiics. 174 d WELLMAN INDUSTRIES, INC337secretary-treasurer being filled by the then generalpresident and general secretary-treasurer of theAmalgamated, and with the offices of senior execu-tive vice-president and executive vice-presidentbeing filled by the then general president and secre-tary-treasurer of the TWU. It also provided for atotal of 46 vice-presidents, with the 26 current vice-presidents of the Amalgamated and the 20 currentvice-presidents of the TWU filling these positions.The four officers mentioned above and the 46 vice-presidents constituted the General Executive Board.3. Article 4(a) provides that upon the effectivedate of the consolidation, all the property, real, per-sonal and mixed, and all right, title and interest,either legal or equitable in any monies, funds orproperty, tangible and intangible the ACWA andthe TWUA, and their respective separate names,trademarks and emblems, and all debts due to eachof them, all the rights, privileges and powers andevery other interest of each of them of whatevernature, shall by virtue of the merger of ACWA andthe TWUA be transferred to and vested in theACTWU.4. Article 4(c) reads: The ACTWU shall bedeemed, for all purposes, to be a combination andcontinuation of the ACWA and the TWUA. Nei-ther of such organizations shall be deemed for anypurpose, to be dissolved, terminated or discontin-ued, but upon the Effective Date they shall bemerged and continued as a single organization, theACTWU, to be governed by the Constitution of theACTWU, which shall be an amendment to and sub-stitute for the present separate Constitutions of theACWA and the TWUA.5. Article 5 reads: Notwithstanding the Consoli-dation of each of the constituent Unions into theACTWU on the Effective Date, the ACTWU shall,within its internal organization, maintain a separateTextile Division, as provided in Exhibit C annexedhereto and made a part thereof. The establishmentand operation of said Textile Division shall not bedeemed to reconstitute either the ACWA or theTWUA as separate unincorporated organizationsfor any purpose whatsoever, including the purposeof determining the rights of any third parties or de-termining the rights of any members, joint board orlocal of the ACTWU, such rights being determinedsolely by the New Constitution and This Agree-ment, including Exhibit C hereto.6. Article 19 provides that each Local Union andJoint Board in good standing on the effective dateof the merger shall retain its charter and become,by virtue of the Consolidation, a chartered LocalUnion or Joint Board of the ACTWU.7. Article 20 reads: The Consolidation of theACWA and the TUA is not intended to affectany presently existing collective bargaining agree-ment or any federal, state, provincial or territorialcertification of the ACWA or the TWUA, but allrights, privileges, duties and responsibilities vestedin either the ACWA or the TWUA pursuant tosuch contracts or certifications are intended to bevested in the ACTWU by virtue of the Consolida-tion.The Textile Division document, a lengthy writing initself, sets forth the mechanics and structure of operatingthis division. It provides that "The Regional and Indus-try Directors, business agents, joint board managers, fieldrepresentatives and organizers employed by TWU on thedate of merger shall constitute the staff of the Textile Di-vision." It also provides that the current general presi-dent of the TWU shall be the director of the Textile Di-vision for 6 years from the date of merger. The proposedconstitution for the ACTWU contained clauses and lan-guage taken from the constitutions of both InternationalUnions. The Declaration of Trust concerned the holdingin trust of certain shares of stock of the AmalgamatedBank of New York.In March the merger documents were considered andapproved by the TWU's general executive board consist-ing of the two general officers and 20 vice presidents.The documents were also approved by Amalgamated'sgeneral executive board. On March 18 the top officers ofboth Unions executed the merger agreement.Thereafter, on Monday, May 31, 900 TWU delegatesassembled at their 1976 convention in Washington, D.C.Most of the delegates had been elected by the membersof over 700 local unions, but some of the delegates hadbeen elected by joint boards, as the TWU constitutionprovided that each joint board was entitled to elect onedelegate. The constitution also provided (art. 12, sec. 10),that each delegate had to have been a member in goodstanding,18for at least I year prior to the convention,except members of local unions that had been charteredfor less than 1 year. Such new locals could elect dele-gates who had become members upon the granting ofthe charter of the union. No delegates were present whowere employees of the Respondent.' The TWU convention continued on June I and ad-journed on June 2 after the delegates approved themerger. The Amalgamated commenced its special con-vention on June I and adjourned on June 2, after its del-egates had also approved the merger. On June 3, theduly elected delegates of both unions met jointly andadopted the constitution, forming the ACTWU. Theheadquarters of the ACTWU was New York City,which had been the headquarters city for both the TWUand Amalgamated.G. Analysis and Conclusions1. The mergerIt is the position of the General Counsel and theACTWU that by reason of the merger between the18 A personl ss ho had been admitted to the tlnion, and ilot more han 3monlhs delinquent in duesI Three delegates from L[ocal 1948 located in Roanoke Rapids. NorthCarolina. anld one delegate from I ocal 1949 Staesboro. Georgia. serepresent These delegates Dere or had been employees of J P StevensConlpan .an employer %ih shomn the TWIU had been conducting orga-nlitig campaiglns for he past 13 years Although the deiegates had notbeel des-paling members the TI at the conlelinlon had specaaIfalilred Ile issulanlce of charters to these I\ i lo cals. \khlch allos ed tIhedClcgat. to0 iartlld 1ti c[clls rillio1WELLMAN INDUSTRIES. INC 337 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDTWU and the Amalgamated, which was validly effectu-ated, that the ACTWU became the successor of TWU,and as such was entitled to the TWU's right to representRespondent's employees. Therefore, they argue, the Re-spondent violated Section 8(a)(5) and (1) of the Act byrefusing to recognize and bargain with ACTWU as itsemployees' exclusive bargaining representative. Totallyin disagreement with these contentions, Respondentmaintains that ACTWU did not succeed to TWU's bar-gaining rights because the merger20resulted in a newand different labor organization, which was not the labororganization certified by the Board as the representativeof its employees, that its employees had no opportunityto vote on the merger, and that there was an absence ofcontinuity between the TWU and ACTWU. Respondentadmits that it would not bargain with ACTWU, butdenies that its actions constituted a violation of Section8(a)(5) and (1).Whether the ACTWU was a new organization is notthe proper test for determining whether one union suc-ceeds to the bargaining rights of another union. As statedin N.L.R.B. v. Commercial Letter, Inc., 496 F.2d 35, 39(8th Cir. 1974), "Whether or not a merged union shouldcontinue to be considered the bargaining representativeof a unit of employees depends on a factual determina-tion-is it a continuation of the old union under a newname or is it a substantially different organization?" Ap-plying the facts of the present case to this principle, Ifind that the ACTWU was a continuation of the TWUunder a new name.The wording of the merger agreement shows the clearintent of the parties that there be a continuation of theTWU as well as the Amalgamated. The formal name ofthe document not only calls it a merger agreement, butalso a consolidation agreement thereby seeking to accrueto itself the legal benefits of both the doctrine of mergerand the doctrine of consolidation. The whereas clause re-ferred to by the Respondent in its brief refers to theACTWU as a new combined International Union, notmerely a new union. Of paramount importance in settingforth the two Unions' intent was the first sentence of sec-tion C of article 4 which reads "The ACTWU shall bedeemed, for all purposes, to be a combination and con-tinuation of the ACWA and the TWUA."The ACTWU was structured so as to integrate thereinevery facet of the TWU, its officers, employees, mem-bers, local unions, joint boards, property, funds, debts,collective-bargaining agreements, and Federal certifica-tions. The two former top officers of TWU became twoof the four top officers of the ACTWU. In addition, theformer president of TWU also became the director ofthe Textile Division. The 20 vice presidents of TWUbecame the vice presidents of the ACTWU, and joinedwith Amalgamated's 26 vice presidents to form its gener-al executive board. These vice presidents, of whomHoyman was one, retained the duties they possessed10 Respondent does not challenge the legality of the merger of theTWU and the Amalgamated The record is clear that these tno large In-ternational Unions, carefully and prudently over a period of 1-1/2 yearsheld joint committee meetings, drafted appropriate documents, and at ajoint consention of delegates elected in accordance with their clstitu-tions, approved the mergerprior to the merger. All employees of TWU remainedemployees of ACTWU, with no interruption of their em-ployment. All members of the TWU automaticallybecame members of ACTWU, with their date of mem-bership effective as of their original membership inTWU. All property, money, and funds owned by eitherTWU or Amalgamated was transferred to ACTWU. Alldebts and liabilities of the constituent Unions were as-sumed by the ACTWU. Each local union and jointboard holding a charter from the TWU was to bedeemed as holding that same charter from the date of itsoriginal issue. The merger agreement also provided thatthe consolidation was not to affect any presently existingcollective-bargaining agreement or any Federal certifica-tion.It is true that the employees of the Respondent did notknow of the merger, and did not vote on it prior to itsconsummation. However, they were not members ofTWU at the time of the convention, and had no right tovote under its constitution. Congress specifically autho-rized labor organizations to prescibe their own rules onadmission to and retention of union membership (Sec.8(b)(l)(A) of the Act), and thereby necessarily vested inunions a large measure of discretion in the managementof their internal rules and affairs. There was thereforenothing improper or unreasonable in the TWU's restrict-ing the right to vote to delegates from a chartered localunion.No local union had been chartered in Johnsonville bythe TWU, because no collective-bargaining agreementhad been reached with the Respondent since the TWU'scertification in 1972. But for the Respondent's continuedunlawful refusal to bargain as found by the Board andcourts in the two earlier decisions, in the ordinary courseof industrial relations a collective-bargaining agreementwould have been reached long before the convention,and thereupon a local union would have been chartered.Delegates from the chartered local in Johnsonvillewould then have been present with a right to vote. TheRespondent's well-documented intransigence over aperiod of 3 years prevented a local union from beingchartered and concomitantly denied the employees theright to have delegates at the convention to vote on themerger.The Respondent's employees were prospective mem-bers of the TWU, but as found in Commercial Letter.Inc., supra, it is not required that all prospective mem-bers of a union must be given the chance to vote on in-ternal union reorganization, absent the showing that thevotes of these employees could have changed the resultsof the election. It is self-evident that there was no waythat the votes of the Respondent's employees could haveaffected the results of that convention in Washington.While the vote of the 98 employees on June 11 to ap-prove the merger was clearly after the fact, and had noeffect on the merger itself, it does point up that therewas no opposition registered by any employee who didvote, to the merger. Also, the record does not disclosethat there was ever any opposition expressed at any timeby any employee of the Respondent to the merger. Theemployees were well aware of the merger after its occur-rence as not only the TWU distributed leaflets to them WELLMAN INDUSTRIES, INC.339about its occurrence, but also the Respondent on June 8posted large notices throughout the mill discussing themerger in detail.It is well settled that in the case of the merger of twounions, if there is continuity of representation, manage-ment must bargain with the new union. On the otherhand, if there is no continuity of representation, manage-ment need not bargain with the new union. Retail StoreEmployees Union, Local 428, Retail Clerks International v.N.L.R.B., 528 F.2d 1225 (9th Cir. 1975); N.L.R.B. v.Commercial Letter, Inc., supra; American Bridge Div.,United States Seel Corporation v. N.L.R.B., 457 F.2d 660(3d Cir. 1972).Of paramount importance is that the merger in thiscase in no way altered the employees' continuity of rep-resentation with the Respondent. The InternationalUnion's headquarters would still be in the same far-offcity of New York, but more importantly, the union hallhad that had been accessable to them in the village ofJohnsonville since 1972, would still be 2 miles away fromthe plant in the same place. The joint board office wouldstill be 30 miles away in Andrews. The southern directorof the Textile Division would still be in Charlotte. At thenegotiations scheduled for June 7, the same negotiatingteam of Hoyman, Justice, and Johnson would have satwith the employees committee at the bargaining table,ready to continue bargaining with the Respondent's ne-gotiators, just as they had done during the prior 5months. Plainly, in the real world of the employees ofthe Respondent in the small South Carolina coastal areaof Johnsonville, Andrews, and Georgetown, there wasno change in the day-to-day operations of their represen-tative whether called TWU or ACTWU. The identicalactivities of the former organization, TWU, after June 3would be continued under a new name, ACTWU.On all the facts of record, I find and conclude thatAmalgamated Clothing & Textile Workers Union, AFL-CIO-CLC, is a continuation of, and a successor to theTextile Workers Union of America, AFL-CIO-CLC.N.L.R.B. v. Commercial Letter, Inc., supra, NationalCarbon Company, a Division of Union Carbide, etc., 116NLRB 488 (1956); N.L.R.B. v. Harris-Woodson Company,Inc., 179 F.2d 720 (4th Cir. 1950).2. The refusal to bargaina. Independent violationsIn the prior Wellman cases, among the Respondent'sactions which the Board found violative of Section8(a)(l) and (5) of the Act were its unilateral actions inthe following instances: laying off of employees, transfer,and reduction in pay or classification. The same viola-tions must be found in the present case as to the Respon-dent's unilateral actions in the elimination of the wellstrand line jobs, the elimination of plastic line helpers,the general wage increase, the voluntary overtimechange, the elimination of the wool scouring and prepar-ing department shift, the contribution to the purchase ofsafety shoes, the increase in insurance benefits, the im-provement in attendance awards, and the layoffs in Janu-ary 1977 of employees in the wool division and fiber di-vision. Unquestionably, all involved terms and conditionsof employment of employees in the bargaining unit, inwhich the Union was entitled to be consulted prior totheir institution. Wellman Industries II and Wellman In-dustries III; N.L.R.B. v. Benne Katz etc., d/b/a Williams-burg Steel Products Co., 369 U.S. 736 (1962).The main defense raised by Respondent in his brief isthat "such actions were not contemplated or instituteduntil after the merger of the TWUA and ACWU" andthat "such actions would not have unilaterally takenplace had the parties' bargaining relationship not beendisturbed." Such a bootstrap argument is no defense to aviolation of the Act. The Respondent overlooks the factthat it was the Company who terminated the bargainingrelationship, not the Union. The Respondent well knewthere was a certified collective-bargaining representativefor its employees, and when it effectuated the unilateralchanges, it proceeded at its peril.It is found that, by the unilateral actions set forthabove, the Respondent violated Section 8(a)(1) and (5) ofthe Act.b. Failure to provide informationIt is well established that an employer is required toprovide relevant information needed by the bargainingrepresentative for the proper performance of its duties.NV.L.R.B. v. Acme Industrial Co., 385 U.S. 432, 435-436(1967). The Respondent admits that it refused to supplythree items of information requested by the Union and itasserts various defenses for each refusal. The relevanceof the information sought is not questioned. I find nomerit in the Company's defenses.1. List of employees: The names of the employeessought by the Union, in its letter of April 6, were theemployees who had felt the force of the Respondent'sunilateral actions which the Board had found unlawful inWellman Industries Il. When Ziskin replied to theUnion's request 2 weeks later, his defense was that theCompany had taken an appeal to the United States Courtof Appeals, inferring that such action blocked theUnion's right to have such information. Such is not thecase. In Wellman III, the Board Order provided that thecertification year would begin on the date that the Re-spondent commenced to bargain in good faith with theUnion. Whether Respondent considered November 25,1975, the date Matthews first forwarded information tothe Union as the initial date, or January 20, the date onwhich the parties first met at the negotiation table, it isself-evident that the initial year of certification was stillin effect, and the Respondent had the duty to bargainwith the Union during that period as the certified bar-gaining representative with the concomitant duty to pro-vide it with this relevant information.2. Job descriptions: While Matthews denied at the April27 meeting that the Company had written job descrip-tions, the subpenaed documents produced by the directorof personnel show otherwise. These documents set forthduties and responsibilities of employees and the Unionwas entitled to this information in order that it may per-form its job for the employees it was representing.3. D-I and D-2 forms: Respondent's defense for itsfailure to supply forms D-l and D-2 related to its insur-ance and pension programs was because bargaining wasWELLMAN INDUSTRIES, NC. 339 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisrupted by the merger. However, the Union requestedthese annual Federal Government forms on May 11,which gave the Company ample time to supply thembefore the next scheduled meeting, had it been bargain-ing in good faith. As stated supra, it was the Companywho broke off the bargaining. These documents relate tothe Company's fringe benefits and the Union is entitledto this information.4. Equal employment data: The Respondent does notcontest the relevancy of this data, but raises as its de-fense that it could not comply with the Union's requestfor EEO forms and other such data because the mergerhad raised the issue of the ACTWU's representationalrights. The Respondent was proceeding at its peril, as itknew that it had been bargaining with the certified bar-gaining representative, and that the certification had notexpired. The Union was entitled to this admittedly rel-evant information.In sum, the Company's adamant refusal to furnish therelevant information requested by the Union constitutesindependent violations of Section 8(a)(5) and (1) and, inaddition, lends credence to my subsequent finding thatthe Company negotiated in bad faith. N.L.R.B. v. Ra-mona's Mexican Food Products, Inc., 531 F.2d 390 (9thCir. 1975).c. Discharge of Joye and FilyawAs was stipulated at the hearing, Joye and Filyawwere discharged by the Respondent in November 1975for violating its on-call rule, a rule that had been unilat-erally imposed by the Company. The Board had foundthis on-call rule violative of the Act in Wellman III. TheRespondent's discharge of these two employees thereforeconstitutes a violation of Section 8(a)(1) and (5) of theAct.d. Surface bargainingSection 8(d) of the Act defines the duty of parties tobargain as "the mutual obligation ...to meet at reason-able times and confer in good faith with respect towages, hours, and other terms and conditions of employ-ment, or the negotiation of an agreement ...." It haslong been recognized that the essential element in thebargaining principle is the "serious intent" to reach acommon ground. .L.R.B. v. Insurance Agents' Interna-tional Union. AFL-CIO [Prudential Insurance Co.], 361U.S. 477, 487 (1960). Of course, such terms only havemeaning when applied to "the particular facts of a par-ticular case." XL.R.B. v. American National InsuranceCo., 343 U.S. 395, 410 (1952). In the instant case it is nec-essary to look at the whole course or pattern of conduct,including the previous relations of the parties, as well asthe negotiations at the bargaining table, in order to deter-mine if the statutory obligation has been satisfied. As wasobserved in N.L.R.B. v. Herman Sausage Co., Inc.:...bad faith is prohibited though done with so-phistication and finesse. Consequently, to sit at abargaining table, or to sit almost forever, or tomake concessions here and there, could be the verymeans by which to conceal a purposeful strategy tomake bargaining futile or fail. Hence, we have saidin more colorful language it takes more than mere"surface bargaining" or "shadow boxing to adraw," or"giving the Union a runaround while pur-porting to be meeting with the Union for [the] pur-pose of collective bargaining.2In agreement with the General Counsel and theCharging Party, I find that the Company conducted itsnegotiations with no desire or intention of reaching anyagreement with the Union.The certification of the TWU was in June 1972.Thereafter, the Respondent carried its flat refusal to bar-gain through the Board and the courts all the way to theSupreme Court. Only when its petition for certiorari wasdenied in November 1975 did it then agree to meet withthe Union. While the Company's representatives metwith the Union's representatives at 11 bargaining sessionsover a period of 5 months, these sessions were a sham, amere pretense at negotiating with the Union.22From thereceipt of the Union's initial request for information inmid-November 1975, the Respondent delayed, procrasti-nated, and grudgingly supplied partial information, muchof which was inaccurate and out of date. The Respon-dent took 35 days to supply the Union with basic infor-mation concerning benefits and bargaining unit employ-ees. The original information requested by the Unionwas not fully turned over to the union negotiators untilMatthews did so at a meeting on March 23, a period of131 days. When the personnel director had replied to theUnion's letter requesting the information, he advised thatthe data would be forwarded around the first week inDecember 1975. This was a reasonable date, as Matthewsadmitted that the material he turned over in March wasin the same form then as it had been when requested inthe previous November.An example of the Respondent's failure to supply ac-curate company data to the Union was the outmodedAetna Group Plan of insurance, a booklet that was pro-vided by the Respondent. While Matthews admitted that,since the previous November, there had been increases inemployee benefits over the schedule of benefits listed inthe booklet, he contended that the Company had norecord of these increases. This is contrary to the mostelementary standards of business management and isbeyond belief. When the Union requested the supervi-sory manual, which clearly contained material relevantto employee conditions of employment, benefits, and dis-cipline, the Company refused, claiming that it was "con-fidential." It is well settled that an employer's bargainingobligation not only includes the obligation to furnish rel-evant information requested by the collective-bargainingrepresentative but also to furnish it with reasonablepromptness. The Respondent failed completely to turndocuments over to the Union within a reasonable periodof time. B. F. Diamond Construction Co., Inc., and Dia-mond Manufacturing Company, Inc., 163 NLRB 161, 175,176 (1967), enfd. 410 F.2d 462 (5th Cir. 1969).2' 275 F 2d 22), 232 (15h Cil 19bO)Re.podii l',,S indld tc in tt r1oritihs piltir o N.arch 1. tlit ffcci.it1le olf I (he 10(h) priiod. , rcklliic a,i bhaickgrouni d i1m c.aluw.itig thi (Olll-pi,\' conduct fter tht latir' WELLMAN INDUSTRIES, INC.341The Respondent's actions in scheduling negotiatingsessions show a policy of delay and procrastination. TheUnion's initial, reasonable request that the negotiationscommence in mid-December was ignored, as was theirnext request that the parties have their first session inearly January. On March 2 the Company abruptly can-celed five scheduled meeting days, the first to be March8, because the Respondent's attorney in New York hadnot been furnished copies of proposals the Union hadforwarded on February 26. At the prior meeting, Febru-ary 13, after Hoyman had complained that the Companywas dragging its feet, the company attorney had agreedto speed things up by meeting on those five March dates.The Company's speed-up resulted in the Respondent'sunilateral cancellation of all five scheduled negotiatingdays for the following month. Finally, the Respondentcanceled the meeting scheduled for June 7 under theguise that it had "learned through the news media" ofthe merger of the TWU and the Amalgamated. An em-ployer with a serious intent to reach an agreement wouldnot have canceled that meeting, but would have met andtalked over the merger and its ramifications with theunion negotiators. Respondent's unreasonable delay andavoidance of meeting is strong evidence of bad faith. Ex-change Parts Co. er al., 139 NLRB 710 (1962), enfd. 339F.2d 829 (5th Cir. 1965).Also, indicative of the Respondent's bad faith was themanner in which it treated contract proposals, both itsown, and those of the Union. The Union supplied theCompany with substantial noneconomic proposals onDecember 12, 1975, and February 26. The Companyfrom the first session demanded that the Union supply itwith "its entire set of proposals," economic as well asnoneconomic, and yet would not furnish the Union withexisting company data to allow the Union to supply acomplete proposed contract. Also, Wellman did notsupply the Union with any contract proposals unitl 3months after the Union had presented its initial propos-als, and these were in no way complete proposals, con-taining no clauses relating to wages and basic economicmatters, and mostly consisted of stock clauses, such aspreamble, recognition, bulletin boards, no strike, and ter-mination. One of its other proposals, however, entitled"Grievances," was anything but a stock clause. It pro-vided for a five-step grievance procedure with the griev-ing employee presenting his grievance to first his imme-diate supervisor, next his department head, then the plantmanager, and then the personnel director. The fifth andfinal step was presenting the grievance to the generalmanager, whose decision "shall be final and binding."This violates the whole concept of fair play in labor rela-tions as it denies the employee the right at some stage inhis dispute to have a neutral party pass on the grievance.This proposal lacked "the slightest chance of acceptanceby a self respecting union." N.L.R.B. v. Reed & PrinceMfg. Co., 205 F.2d 131, 139 (Ist Cir. 1953).The Respondent's second group of proposals, receivedI month later, largely contained verbatim provisionsfrom the employee policy manual or from the supervi-sory manual.2321 AS (Generil C LItmel pominted -ut In hi, briefIn G.C. 31, Respondent's "Reporting Pay, Call-InPay" proposal is identical to the supervisory manualprovisions on Reporting Pay and Call-in Pay exceptfor the deletion of an internal reference to the"Change of Address" section. The "Absence andTardiness Rules and Regulations" proposal is identi-cal to the same provision in the employee PolicyManual, G.C. 25, pp. 5 and 6. The initial paragraphof the "Seniority" proposal is the same as the initialparagraph of the Length of Service provision in theemployee Policy Manual. G.C. 25, p. 2 the remain-der of the "Seniority" proposal is identical to por-tions of the Service Records provision of the super-visory manual, G.C. 47. The "Promotions" propos-al, although reworded, is substantively the same asthe supervisory manual provision. The "Jury Duty"proposal is identical to the supervisory manual pro-vision except for the deletion of the first sentence.The "Layoffs" proposal is identical to the supervi-sory manual provision on layoffs.The submitting by the Company, as contract propos-als, verbatim sections of the supervisory manual pointsup the Respondent's bad faith when Matthews originallyrefused to supply the manual because it was a "confiden-tial" document. Had the Respondent wanted to bargainin good faith it would have turned both manuals over tothe Union months before, when first requested.While the Respondent contends in its brief that it didmake "concessions" at the bargaining table, it can only,in support thereof, point to its acceptance of one propos-al-the performance of bargaining unit work. Its asser-tion that progress was being made toward reaching anaccord on two other contract clauses, one on grievanceprocedures and the other on the establishment of an em-ployee bulletin board, accentuates the paucity of accom-plishment over a bargaining period of 5 months.Respondent's bad-faith bargaining is illustrated in itshandling of the Union's request for a 15-percent raisemade on April 27 by Hoyman. At the next meeting, May10, when Hoyman pressed the Respondent about thewage increase, he was told that it presented a problem tothe Company, because normally the Company gavewage increases at the end or beginning of the fiscal year,September 30. However, once the Respondent terminat-ed bargaining with the Union in June, an increase inwages at that time ceased to be a problem, as on June 22the Respondent notified its employees that "In keepingwith past practices" a wage increase was being grantedeffective June 28.Finally, the Respondent's own actions in June furnisha test of what the Company considered as a reasonabletime in which to furnish information to the other party.On June 4, by telegram, Ziskin had requested of theUnion voluminous documents on the merger. On June 16Ziskin again telegrammed the Union, petulantly remind-ing Hoyman that 8 working days had already passed,and urged that the documents be forwarded. Then, onJune 22, unable to wait any longer for the requested in-formation, the Company effectuated the raise. Thus theCompany, by its actions, deemed a period of 18 calendardays as a reasonable amount of time in which a partyWELLMAN INDUSTRIES, INC 34t 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould forward documents to the other. Yet, when theUnion requested information from the Company, it tookRespondent 35 days to present partial data and 131 daysto supply complete information.The practices followed by the Company in its dealingwith the Union make a mockery of the collective-bar-gaining process and the objectives of the Act. The Re-spondent's past labor relations record, its numerous indi-vidual acts constituting independent violations of theAct, its failure to turn over relevant documents to theUnion in a reasonable period of time, its turning over in-complete and inaccurate information, its constantdemand for a complete proposed contract, its delay inthe scheduling of sessions, and its abrupt cancellations ofalready scheduled sessions, its refusal to submit proposalsfor 3 months, the fact that no substantial agreements orconcessions were made in 5 months of bargaining, allpoint up to the inescapable conclusion that the Companynegotiated with the Union in bad faith and with no inten-tion of entering into any final or binding agreement. Ifind, as alleged in the complaint, that the Company hasviolated Section 8(a)(5) and (1) of the Act. Kohler Co.,148 NLRB 1434 (1964); Crystal Springs Shirt Corporation,229 NLRB 4 (1977).CONCLUSIONS OF LAW1. Wellman Industries, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Amalgamated Clothing & Textile Workers Union,AFL-CIO-CLC, is a labor organization within themeaning of Section 2(5) of the Act.3. At all times since June 3, 1976, Amalgamated Cloth-ing & Textile Workers Union, AFL-CIO-CLC, has beena successor to Textile Workers Union of America, AFL-CIO-CLC, succeeding to all certification rights of itspredecessor.4. The foregoing labor organizations constitute a singlecontinuing entity, herein identified as the Union.5. All production and maintenance employees includ-ing laboratory technicians, plant clerical employees,scheduler and follow-up man, process control techni-cians, maintenance technician and quality control techni-cians, employed at the Employer's Johnsonville, SouthCarolina, plant, excluding office clerical employees, pro-fessional employees, sales personnel, seasonal employees,messenger and mail clerk, fabric designer, watchmen,guards and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.6. The Union was and is, at all times relevant here, theexclusive bargaining represenative of the employees inthe unit above described for purposes of collective bar-gaining with respect to wages, rates of pay, hours of em-ployment, and other terms and conditions of employmentwithin the meaning of Section 9(a) of the Act.7. Respondent, by refusing since on or about March 1,1976, to bargain in good faith with the Union, and by re-fusing since on or about June 7, 1976, to recognize, or tomeet and bargain with, the Union as the representativeof its employees in the unit above described violatedSection 8(a)(5) and (1) of the Act.8. By eliminating the well strand jobs and the plasticline helpers job, by granting a general wage increase, bymaking overtime mandatory in the fiber spinning depart-ment, by eliminating the third shifts in the wool scouringand preparing departments, by laying off employees in itswool division, by improving benefits in the insuranceprogram, by improving the awards for attendance, bycontributing money to the purchase of safety shoes, all toemployees in the bargaining unit, between March 1,1976, and February 1977, without affording the Unionthe opportunity to bargain about such matters, and by re-fusing to furnish the names of employees affected by Re-spondent's action in Wellman Industries II, by refusing tofurnish data relative to its insurance, pension, and affir-mative action programs, the Company has engaged inand is engaging in further unfair labor practices withinthe meaning of Section 8(a)(5) of the Act.9. By the foregoing conduct, the Company also has in-terfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of theAct and has thereby engaged in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.10. By discharging Alton Joye and Bobby Filyaw forviolating its on-call system which had been implementedwithout first notifying and consulting with the bargain-ing representative, the Company violated Section 8(a)(l)and (5) of the Act.11. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDY24Having found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(5) and(1) of the Act, I shall recommend that it cease and desistthereform and take certain affirmative action designed toeffectuate the policies of the Act.It will be recommended that the Respondent recognizeand, upon request, bargain with the Amalgamated Cloth-ing & Textile Workers Union, AFL-CIO-CLC, and itsdesignated agents, as the exclusive representative of allemployees in the unit herein found to be appropriate forthe purpose of collective bargaining, with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment, including produc-ing relevant and essential documents and informationwhen requested by the Union, and, if an understanding isreached, embody such understanding in a signed agree-ment.It will also be recommended that the Respondent,having illegally discharged two employees, shall offerthem full reinstatement, with backpay computed on a24 Charging Party argues that because of the labor relations history ofRespondent, characterized by its persistent defiance of the Act. Respon-dent should be required to reimburse the Union for all costs and expensesin this litigation, and for all salaries and expenses reasonably incurred inthe preparation for and participation in the II bargaining sessions withthe RespondentIn the past the Board has refused to aard costs unless it is absolutelylear that one of the parties has expended the Board's time and resourcesi "frivolous litigation" Tidee Prodruct. ,ic., 194 NLRB 1234 (1972) 1do not classify the current litigation as frivolous. and therefore the re-quest of the Charging Party is denied WELLMAN INDUSTRIES, INC.343quarterly basis plus interest at 7 percent per annum asprescribed in F. W Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977), from the date of discharge to the date of properoffer of reinstatement.It will also be recommended that the Respondentcease and desist from laying off, transferring, or reducingthe pay or classification of employees, or changing thenumber of employees on lines, or changing its overtimesystem, or eliminating shifts, or changing insurance bene-fits or attendance awards, or making contributions to-wards safety shoes, or making any changes in terms orconditions of employment of employees in the bargainingunit, without bargaining with the Union about thematter.In addition it will be recommended that, if requestedby the Union to do so, the Respondent rescind the uni-lateral layoffs, transfers, reductions in pay or classifica-tion, changes in the number of employees or lines,changes in its overtime system, and changes in thenumber of shifts.Since it is possible that the Respondent's violations re-sulted in loss of employment or earnings to employees,they are entitled to compensation therefor, and effectu-ation of the policies of the Act requires it. It will there-fore also be recommended that the Respondent makewhole any employee who lost employment, was reducedin employment, or lost wages or other benefits as a con-sequence of the Respondent's unilateral layoffs, transfers,reduction in pay or classification, or changes in thenumber of employees on lines or in the number of shifts.As stated by Administrative Law Judge Charles W.Schneider in Wellman III, [222 NLRB at 208]:This is not to say that all the employees affected bythe unilateral actions are consequently and ipsofactoentitled to payments or reclassification of somekind. Whether any particular employee would havebeen laid off, transferred, reclassified, reduced inpay, etc., but for the unfair labor practices, and forwhat periods of time, and entitled to reinstatement,or to reimbursement and if so in what amount, arequestions to be resolved in a compliance proceed-ing, if the parties are unable to reach agreement onsuch issues. Suffice to say here that the Respon-dent's unfair labor practices require an effective re-medial order, and, in my judgment, nothing less willsuffice to remedy the unfair labor practices Clover-leaf Cold Storage Co., 160 NLRB 1484, 1493-95(1966).Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 2 5For the purpose of determining the duration of thecertification, the initial year of certification shall be25 In the eenl no excepttionl, are filed as prosided h SeC It2 46 ofthe Rules and Rcgulations of the Naional laboI r Relations Board. thefindings, conclusion, aind recomnlended ()rdel hrein shll, a. pi-\o diddeemed to begin on the date the Respondent commencesto bargain in good faith with the Union as the recog-nized exclusive bargaining representative in the appropri-ate unit.26The Respondent, Wellman Industries, Inc., Johnson-ville, South Carolina, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to recognize and bargain collectively withAmalgamated Clothing & Textile Workers Union, AFL-CIO-CLC, and its designated agents, as the exclusiverepresentative of its employees in the following appropri-ate unit with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employ-ment.All production and maintenance employees in-cluding laboratory technicians, plant clerical em-ployees, scheduler and follow-up man, process con-trol technicians, maintenance technician and qualitycontrol technicians employed at our Johnsonville,South Carolina plant, excluding office clerical em-ployees, professional employees, sales personnel,seasonal employees, messenger and mail clerk,fabric designer, watchmen, guards and supervisorsas defined in the National Labor Relations Act.(b) Refusing to produce relevant and essential docu-ments and information, when requested by the Union, in-cluding the names of employees affected by Respon-dent's actions in Wellman 111, job descriptions and insur-ance, pension, and affirmative action data.(c) Laying off, discharging, or transferring employees,or reducing their pay or classification, or changing thenumber of employees on lines, or changing its overtimesystem, or eliminating shifts, or changing insurance bene-fits or attendance awards, or making contributions to thepurchase of safety shoes, without first bargaining withthe Union about the matter.(d) Taking any action affecting conditions of employ-ment of employees in an appropriate bargaining unitwithout first notifying and consulting the bargaining rep-resentative.(e) In any other manner interfering with, restraining,or coercing employees in the exercise of rights guaran-teed by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request meet and bargain with the above-named labor organization and its designated agents as ex-clusive representative of all its employees in the aforesaidappropriate unit with respect to wages, rates of pay,hours of employment, and other terms and conditions ofiII Sc 102 4 of the Rules and Regula3lltns. he adopted h the Board andbecome IDi findings. colrclulion. and Order, and all objectionll heretoshall he deemed aied for all purpos,ci Just a. I[1 H (critn 'f Ill. he purpose of IIi, pil\ iOr1 is iO ilnsure hatthe enipll,,ees iI Ihe approprlalte unit ull he iccorded the scr ices oftheir clc.icd bargaining agenll fair Ihe period pro irded hb las See a.r-Jai P rl/rv ( 1. I. ,3 NI RB 785 19i21: (isrl85.rti (ripair d h Lamarh, I/ 140 NI RB 22h6, 229. 32. F 2d 60o (5th Cir 14). .Lert died 37ql S Sl' Blr Corl (! olirt ,ritui Cmparri 141 NI RBl 141t)1421 (1064).t3 1 50 2d 5?(0I (lI t 5)WELLMAN INDUSTRIES, NC 343 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment, and, if agreement is reached, embody it in asigned contract.(b) Upon request supply the Union with the names ofemployees affected by the Respondent's unilateral ac-tions found to be unlawful in Wellman III, supply theUnion with copies of job descriptions in the possession ofthe Respondent, supply D-l and D-2 forms filed withthe Government covering its insurance and pension pro-grams for the 3 previous years, and supply copies of itsEEO forms for the 4 previous years.(c) If requested by the Union to do so, rescind the uni-lateral layoffs, transfers, reduction in pay, changes in thenumber of employees on lines, changes in shifts, andchanges in the overtime system.(d) Offer to any employee unilaterally reduced in clas-sification reinstatement to his former classification.(e) In accordance with the Remedy section above,make whole any employee for any loss of pay or otherbenefits he may have suffered by reason of any of theRespondent's unilateral changes referred to above.(f) Offer Alton Joye and Bobby Filyaw immediate andfull reinstatement to their former jobs or, if their jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole for their lost earnings in themanner set forth in the Remedy.(g) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(h) Upon request of the Union, immediately grant theUnion and its representatives reasonable access, for a 1-year period, to its bulletin boards and all places wherenotices to employees are customarily posted.(i) Post at its mill in Johnsonville, South Carolina,copies of the attached notice marked "Appendix."27Copies of said notice, on forms provided by the RegionalDirector for Region 11, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.0) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.2t In the eent that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National l.abor Relations Board "